 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RICHARD MONTEZ,                                 )   Case No.: 1:18-cv-00474- JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S REQUEST
                                                     )   FOR AN EXTENSION OF TIME
13          v.                                       )
14   NANCY A. BERRYHILL,                             )   (Doc. 14)
     Acting Commissioner of Social Security,         )
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17
18          The parties have stipulated for Plaintiff have an extension of 15 days to file an opening brief.
19   (Doc. 14) The Scheduling Order allows for a single extension of thirty days by the stipulation of the
20   parties (Doc. 4 at 4), which was previously used by Plaintiff in this action. (Docs. 10, 11)
21          Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be
22   made by written motion and will be granted only for good cause.” (Doc. 4 at 4) Accordingly, the
23   Court construes the stipulation of the parties to be a motion to amend the Scheduling Order. Plaintiff
24   asserts the extension is necessary because “Plaintiff’s counsel has a backlog in her workload.” (Doc.
25   14 at 1) Defendant does not oppose the request for a further extension (id.), and it does not appear
26   Defendant would suffer any prejudice through the delay in briefing.
27   ///
28   ///

                                                         1
 1        Based upon the stipulation of the parties, the Court ORDERS:
 2        1.     Plaintiff’s request for a second extension of time is GRANTED; and
 3        2.     Plaintiff SHALL file an opening brief no later than December 18, 2018.
 4
 5   IT IS SO ORDERED.
 6
       Dated:   December 4, 2018                         /s/ Jennifer L. Thurston
 7                                                UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
